Citation Nr: 1526681	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  05-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for bipolar disorder and also denied reopening a previously-denied claim of service connection for PTSD.  The Veteran appealed both issues.

In a December 2009 decision, the Board denied service connection for bipolar disorder.  In a January 2012 decision, the Board denied service connection for PTSD.  The decision denying service connection for those two psychiatric disabilities is final and, therefore, they are not subject to the Board jurisdiction at this time.  The issue on appeal has been characterized accordingly.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101; Cacciola v. Gibson, 27 Vet. App. 45 (2014); see also Pederson v. McDonald, 27 Vet. App. 276 (2015).

In April 2008, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

This matter has been before the Board on numerous occasions, including in January 2012 and May 2013, when the Board issued decisions denying the benefit sought on appeal.  The Board's decisions were appealed to the United States Court of Appeals for Veterans Claims (Court).  As a result of both appeals, the case was returned to the Board pursuant to Joint Motions for Remand (JMRs).  Most recently, the Board remanded the matter in September 2014.  


FINDING OF FACT

The expert medical evidence of record, particularly the opinion of a March 2015 VA examiner, establishes that it is unlikely the Veteran has a distinct and separate psychiatric condition other than PTSD and bipolar disorder accounting for his anxiety, depressive ,and substance abuse symptomatology.


CONCLUSION OF LAW

The criteria to establish service connection for a psychiatric disorder other than PTSD and bipolar disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)
Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required, and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).   

Here VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  His records from the Social Security Administration (SSA) were also obtained.  Also, a VA examination was conducted in March 2015, and it is adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Finally, a Board hearing was conducted in April 2008, and there appears to be no dispute as that the hearing officer duties described in 38 C.F.R. § 3.103(c)(2) and Bryant were met at that hearing.

C.  Stegall Compliance

The Board also finds that there was substantial compliance with the September 2014 Board remand directives.  Specifically, a VA examination was conducted in March 2015, and it expertly addressed all the complex medical questions raised in the appeal.  Plus, the VA examiner set forth the rationale underpinning all conclusions, which is the basis for the parties' JMR and, consequently, the September 2014 Board remand.  The matter was then readjudicated in a March 2015 supplemental statement of the case (SSOC).  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See .  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.




II.  Analysis

The Veteran seeks service connection for a psychiatric condition other than PTSD and bipolar disorder.  Service connection was previously denied for PTSD and bipolar disorder, and those psychiatric conditions remain outside the scope of this appeal.  They are referenced in this decision only for the limited purpose of providing context and clarity.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the current diagnosis requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker, 708 F.3d at 1334.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The standard is whether a disability exists at the time the claim was filed or at any time during the pendency of the appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana, 24 Vet. App. at 433.  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

In the parties' most recent JMR, it was agreed that the case should be remanded because the Board relied on an April 2004 VA examination without discussing whether that examination was adequate.  The parties focused on the fact that the examination report "did not contain a nexus opinion."  See March 2014 JMR (3).  The case was remanded from the Court solely for this reason, and the JMR did not otherwise contain any broad language suggesting that the Board should reexamine the entire record for any issues reasonably raised therein.  As such, the Board will focus on the specific error discussed in the JMR.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).  

In this regard, the appeal must again be denied because the Board undertook further development, but that development further supports the conclusion that no psychiatric condition exists apart from PTSD and bipolar disorder.  

More specifically, as previously discussed in the August 2013 Board decision, the evidence previously of record showed various other psychiatric diagnoses present after the Veteran's separation from service.  These included depressive disorder with anxiety (December 1998); major depression (May 1999); depressive disorder, not otherwise specified (NOS) (July 2002); intermittent explosive disorder (April 2003); and panic disorder (May 2005).  He has also been repeatedly diagnosed with substance abuse disorders.  

With regard to whether a separate psychiatric condition(s) exists apart from PTSD and bipolar, the VA examiner in April 2004 concluded that the Veteran's depression was secondary to his PTSD.  Because the parties to the JMR found this VA examination of questionable adequacy, the Board remanded the matter in September 2014 to obtain a further VA examination and opinion.  

The examination was conducted in March 2015.  The VA examiner concluded that "[b]ased on clinical interview and chart review, [the] Veteran currently meets [the] diagnostic criteria for a Bipolar Disorder.  No other psychiatric diagnoses were found during today's evaluation."  The VA examiner reiterated that the "[d]iagnostic criteria are not met for any other mental health disorder at this time."  With regard to whether the Veteran ever had a psychiatric disorder other than PTSD and bipolar disorder, the VA examiner answered as follows:

Veteran has been diagnosed in the past with various Depressive Disorder diagnoses, Anxiety disorder diagnoses and substance abuse diagnoses.  The Depressive and Anxiety disorders previously diagnosed were more likely than not a part of the overall Bipolar symptom array and not separate disorders.  Over time these symptom clusters began to emerge leading to the more accurate  Bipolar Disorder diagnosis. Substance abuse issues have waxed and waned over the years and continue to be monitored.

The VA examiner explained the rationale underpinning this opinion to be "based on the totality of evidence available with primary emphasis placed on documented treatment records, history documented, and clinical interview. Witness statements were considered and cross-referenced with clinical documentation."  

The Board must find that this VA's opinion is determinative.  It comprehensively addresses all of the complex medical questions raised by the Veteran's case, and it explains the basis for the opinion given.  Furthermore, it was based on a complete understanding of his unique psychiatric history.  Therefore, it must be considered a highly probative medical expert opinion establishing that a separate psychiatric condition in this case is very unlikely.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that another VA examination report is of record since the September 2014 remand.  It was authored in January 2015, but is labeled "*** DRAFT."  Therefore, it is not clear whether the opinion can be considered relevant to this appeal.  If it is relevant, it gives an opinion that the Veteran's "substance
abuse appears to be in remission at this point[.]"  This opinion would not support the appeal, if considered.  

The Veteran himself maintains that he has a separate psychiatric condition for which service connection can be granted.  His mother, brother, and a witness have also written in support of his claim indicating that he was "not the same" after he was discharged from service.  

It does not appear that any of these individuals has a background in medicine, or psychiatry, or related field, such that they can be recognized as having medical expertise upon which to base an opinion.  Nonetheless, it is generally within the competence of a lay person to recognized and observe psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Fountain,  27 Vet. App. at 274-75.  Accordingly, the lay evidence is competent evidence tending to make it likely that the Veteran had psychiatric symptomatology after service.  The central question in this appeal, however, is not whether the Veteran has had such symptomatology, but whether such symptomatology represents a distinct psychiatric condition separate from PTSD and bipolar disorder.  

This specific question is an advanced medical question of great complexity, which cannot be considered within the competence of a non-expert lay witness.  Instead, it requires expertise in the field of psychiatry.  See Romanowsky, 26 Vet. App. 289 (finding that the Board must obtain a medical opinion to resolve the discrepancies between two potentially competing medical examination reports prepared so close in time (one showing a diagnosis of a psychiatric condition, the other showing that a diagnosis did not exist)).

Accordingly, the lay opinions cannot be considered competence evidence tending to establish the existence of a separate and distinct psychiatric condition in this case.  Fountain,  27 Vet. App. at 274-75.

In summary, the most compelling and convincing evidence makes it unlikely that any separate psychiatric condition exists apart from PTSD and bipolar disorder.  Without such a diagnosis, there is no basis upon which to grant service connection on a direct basis.  Romanowsky, 26 Vet. App. at 293.  Likewise, because neither PTSD or bipolar disorder is a service-connected disability, the anxiety and depressive symptomatology cannot be service-connected on a secondary basis.  See 38 C.F.R. § 3.310.  

For these reasons, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise in showing a diagnosed psychiatric disorder other than PTSD or bipolar disorder, which is the material question of fact in dispute in this appeal.  Therefore, the appeal must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; i 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a psychiatric disorder other than PTSD and bipolar disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


